DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 9-14 of US Application No. 16/778,615 are currently pending and have been examined.  Applicant amended claims 1-7, 9-10, and 12 and added claim 14. Applicant previously canceled claim 8.  
Claims 1-7 and 9-14 are allowed. 

Response to Arguments/Amendments
The previous objections to claims 10-13 as being a substantial duplicate is withdrawn
The previous interpretation of claims under 35 USC § 112(f) is withdrawn. Applicant removed the claim recitations that invoked the interpretation. However, a new interpretation under § 112(f) is set forth below.
 The previous rejections of claims 1 and 5 under 35 USC § 112(a) are withdrawn. Applicant removed the claim recitations that invoked the interpretation. Therefore, the corresponding rejections under § 112(a) are withdrawn.
The previous rejections of claims 1-7, 9, 10, and 12 under 35 USC § 112(b) are withdrawn in consideration of the claim amendments.
The previous rejections of claims 9 and 10 under 35 USC § 112(d) are withdrawn. Claims 9 and 10 have different scope than claim 1 from which they depend.
The previous rejections of claims 1-6 and 9-13 under 35 USC § 103 are withdrawn in view of amended independent claims 1 and 5. Regarding claim 1, the prior art relied on in the rejection does not teach “the removal target vehicle is removed from the circuit route after the removal target vehicle goes around the circuit route at least once”. Regarding claim 5, the prior art relied on in the rejection does not teach “the introduction target vehicle is introduced into the circuit route at an intermediate point between the first vehicle and the third vehicle”. The remaining claims depend from claim 1 or 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control device configured to acquire in claims 2, 6, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon reviewing the specification, Examiner concludes that the corresponding structure are a computing device and a storage device (¶ [0028]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Modica et al. (US 2014/0197967 A1, “Modica”) in view of Harris et al. (US 10,948,927 B1, “Harris”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Modica, discloses a system that detects when vehicle bunching is about to occur or is already occurring within a given transit system. The system resolves the bunching using an event and tone based system which regulates the arrival and departure times of vehicles at vehicle stops. Also, an embodiment includes a method for receiving location information for a plurality of vehicles along a route, determining a relative distance between a first vehicle of the plurality of vehicles and at least a second vehicle of the plurality of vehicles as a function of the received location information, and generating an action signal for at least one of the plurality of vehicles located on the route, wherein the action signal is in response to the determined relative distance.

Harris discloses that autonomous vehicles may be dynamically directed to rendezvous with autonomous vehicle trains or convoys. Current location and/or route information of the Autonomous Vehicle Train (AVT) may be received by an autonomous vehicle. The autonomous vehicle may compare its current location and/or route information to determine a rendezvous point with the AVT. The autonomous vehicle may route itself to the rendezvous point with the AVT. Once there, the autonomous vehicle may verify the identification of the AVT, such as by using sensors/cameras to verifying a lead vehicle of the AVT (e.g., by verifying make/model, color, and/or license plate). The autonomous vehicle and lead vehicle may communicate to allow the autonomous vehicle to join the AVT. A minimum level of autonomous vehicle functionality may be verified prior to the autonomous vehicle being allowed to join the AVT. As a result, vehicle traffic flow and travel experience by passengers may be enhanced.

With respect to independent claim 1, Modica taken either individually or in combination with other prior art of record fails to teach or suggest: the removal target vehicle is removed from the circuit route after the removal target vehicle goes around the circuit route at least once.

With respect to independent claim 5, Modica taken either individually or in combination with other prior art of record fails to teach or suggest: the introduction target vehicle is introduced into the circuit route at an intermediate point between the first vehicle and the third vehicle.

With respect to independent claim 7, Modica taken either individually or in combination with other prior art of record fails to teach or suggest: transmit, to the removal target vehicle, the time information and the positional information based on the pieces of vehicle-to-vehicle distance information so that a vehicle-to- vehicle distance between the removal target vehicle and the introduction target vehicle is smaller than a vehicle-to-vehicle distance between the removal target vehicle and the vehicle preceding the removal target vehicle.

Claims 2-4, 6 and 9-14 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668